SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Abdus Shahid and Halima Ansari, plaintiff-appellants, pro se, appeal from the dismissal of their 42 U.S.C. § 1983 complaint by the United States District Court for the Eastern District of New York (Garaufis, The parties’ familiarity with the facts is assumed.
Construing any well-pleaded factual allegations in the complaint in the plaintiffs’ favor, this Court affirms the dismissal because the plaintiffs can prove no set of facts in support of their claims, which would entitle them to relief. Taylor v. Vermont Dept. of Educ., 313 F.3d 768, 776 (2d Cir.2002) (quoting, Lerman v. Bd. of Elections, 232 F.3d 135, 139-40 (2d Cir. 2000)). The magistrate’s opinion expressed the determination that “even when liberally construed to name [Fernando] Maldonado, plaintiffs’ complaint fails to state a claim upon which relief can be granted.” We do not review that portion of the district court ruling because it is clear that Maldonado was not a defendant.
The judgment of the district court is AFFIRMED.